Felton, Chief Judge.
The only exception in this writ of error is to an order sustaining an oral motion to strike the plea and answer to the petition. Since this is not such a final judgment *507as may be brought to this court on direct exception, the bill of exceptions must be dismissed. Ethridge v. Quality Hatchery, Inc., 98 Ga. App. 164 (105 S. E. 2d 402) and cit.
Decided April 6, 1960
Rehearing denied April 13, 1960.
Robert W. Reynolds, for plaintiffs in error.
Sara L. Hitchcock, contra.

Bill of exceptions dismissed.


Nichols and Bell, JJ., concur.